Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment and remarks filed on 12/06/2021 have been fully considered and they are persuasive.
The claims require determining a differential delay that indicates a difference between a first distance from a first cell edge to a base station and a second distance from a second cell edge to the base station, in combination with other elements. The cited reference to Taherzadeh discloses determining a distance between a base station and a UE by estimating the distance of the non-terrestrial base station from earth and the angle of elevation. Maximum and minimum distance to a UE can also be estimated based on the distance of the non-terrestrial base station to Earth and the footprint of the of the beam on Earth (paragraph 0077). However, there is no indication that the UEs are at cell edge.
An updated search has been performed and other NTN reference disclose differential delays (Heyn: paragraph 0157; Liu: col. 3, lines 33-65), but there is no explicit definition of how the delay is calculated. No other references were found that teach or suggest calculating a distance between two cell-edges to determine a differential delay in an NTN environment. Thus, no references either alone or in combination teach the limitations of elements recited in the claims.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPN 10,547,374 to Liu
USPGPUB 2020/0196263 to Heyn et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523. The examiner can normally be reached Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466
/JAE Y LEE/Primary Examiner, Art Unit 2466